Citation Nr: 0615354	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-06 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for left pes planus with hallux valgus.

2.  Entitlement to a disability rating higher than 10 percent 
for right pes planus with hallux valgus.

3.  Entitlement to a disability rating higher than 10 percent 
for a scar of the forehead.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a total disability rating based on 
unemployability resulting from service-connected disabilities 
(TDIU).


WITTNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In December 2000, the veteran's service organization 
representative withdrew its representation and power of 
attorney.  The veteran is currently unrepresented.  

The veteran failed to report for two Travel Board hearings, 
scheduled to be conducted in October 2004 and November 2005.  
The notice of the November 2005 hearing was sent to the 
veteran's address of record but was returned as 
undeliverable.  The veteran has not informed VA of his 
current address or requested that he be scheduled for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  

In a VA Form 21-4138 dated in June 2003, the veteran 
expressed his desire to seek service connection for post-
traumatic stress disorder.  That claim has not yet been 
addressed by the RO.  It is accordingly referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus with hallux valgus is 
manifested by severe overall impairment.

2.  The veteran's scar of the forehead is manifested by only 
one characteristic of disfigurement; there is no visible or 
palpable tissue loss; there is no gross distortion or 
asymmetry of any facial feature.


CONCLUSIONS OF LAW

1.  The criteria for a single 30 percent disability rating 
for bilateral pes planus have been met; however a rating 
higher than 30 percent is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276, 5280 
(2005).

2.  The criteria for a disability rating higher than 10 
percent for a scar of the forehead have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a head injury, 
headaches, and hypertension.  He is also seeking increased 
disability ratings for his service-connected right and left 
pes planus with hallux valgus, and for his scar of the 
forehead.  In addition, the veteran is seeking a TDIU rating.  
The service connection and TDIU claims will be addressed in 
the Remand section below.  With respect to the increased 
rating claims, the Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  Nevertheless, the record reflects that, with 
respect to the increased rating claims, the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in February 2002 and March 2003.  
Although the originating agency did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
disabilities for which increased ratings are sought, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  With respect to the scar claim, 
as explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date will be assigned.  With respect to the foot 
claims, while an increased rating is being granted in this 
decision, the downstream issue of the assignment of an 
effective date will not be decided by the Board, but will be 
decided by the RO upon the issuance of the Board's decision.  
The RO will have the opportunity prior to issuing its rating 
decision to ensure that complying notice has been provided to 
the veteran.  With respect to both issues, the failure to 
provide notice in regard to effective dates is no more than 
harmless error.  

The record also reflects that all available treatment records 
identified by the veteran have been obtained and that he has 
been afforded appropriate VA examinations.  The veteran has 
not identified any outstanding evidence that could be 
obtained to substantiate any of his claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right and Left Feet

While the veteran is currently assigned separate ratings for 
disability of each foot, given the similar evidence and 
disposition of these claims, the Board will address them in a 
common discussion.

The veteran is currently assigned separate 10 percent ratings 
under Diagnostic Code 5280 [hallux valgus, unilateral].  A 10 
percent rating is assigned under that code where there has 
been surgical resection of the metatarsal head, or without 
surgery, where there is severe impairment that is the 
equivalent of amputation of the great toe.  The 10 percent 
level is the maximum rating provided under Diagnostic Code 
5280.  Accordingly, a higher rating is not available.  

As the veteran's service-connected foot disabilities involve 
multiple diagnoses, i.e., pes planus and hallux valgus, and 
as other conditions have been diagnosed which have not been 
medically distinguished from the service connected 
conditions, i.e., hammer toes, bunions, and arthritis, the 
Board has considered the appropriateness of other diagnostic 
codes.  

Initially, the Board has considered whether separate 
disability ratings may be assigned for the veteran's service-
connected foot disabilities.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2005); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 
Vet. App. 225 (1993).  In this case, while the disabilities 
have distinct diagnoses, i.e., hallux valgus and pes planus, 
the anatomical location and the functions affected by the 
separate diagnoses are--from a rating perspective--
indistinguishable. 

The Court in Esteban held that the critical element in that 
case was that none of the symptomatology for any one of the 
service-connected conditions was duplicative of or 
overlapping with the symptomatology of the other conditions.  
Here, the symptomatology is virtually identical.  The various 
foot conditions affect the overall function and stability of 
the veteran's feet in similar ways.  Indeed, the medical 
evidence does not attempt to distinguish the symptomatology 
attributable to each disorder to the degree necessary to 
assign separate ratings, and the Board does not believe that 
any such attempt at distinction is supportable by the 
evidence.

Accordingly, the Board finds that the symptomatology 
associated with the disabilities of each foot clearly 
overlap, and those disabilities cannot be evaluated 
separately without violating the regulation against 
pyramiding.  

While a single rating for each foot is appropriate in this 
case, or a single bilateral rating, as the veteran is 
currently assigned the maximum rating under Diagnostic Code 
5280, the Board has considered whether another diagnostic 
code would be appropriate and whether such a code would 
afford the veteran a higher rating.  Given the nature of the 
veteran's foot disabilities, the Board does not believe that 
Diagnostic Code 5284 [foot injuries] is appropriate, as the 
history of the veteran's disabilities is not consistent with 
a foot injury, but is in the nature of a congenital condition 
(pes planus) which was aggravated by his military service.  
Diagnostic Code 5278 applies to claw foot, which has not been 
diagnosed.  

In light of the diagnosis of pes planus, which is included in 
the service-connected disability, the Board finds that 
Diagnostic Code 5276 [flatfoot, acquired] is appropriate.  
Under that code, mild symptoms of pes planus that are 
relieved by built-up shoe or arch supports are 
noncompensable.  A 10 percent rating requires moderate 
impairment, with the weight bearing line over or medial to 
the great toe, inward bowing of the tendo-Achillis, pain on 
manipulation and use of the feet, whether bilateral or 
unilateral.  A 30 percent rating requires severe impairment 
with objective evidence of marked deformity (pronation, 
abduction,
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  

In this case, the medical evidence consistently shows severe 
overall impairment of both feet.  Indeed, the July 2003 VA 
examiner specifically diagnosed severe bilateral pes planus 
and hallux valgus.  The evidence also consistently shows the 
presence of accentuated pain on manipulation and use of the 
feet, as well as characteristic callosities.  The July 2003 
examiner also noted a complaint of swelling of the feet.  
While the evidence does not indicate marked pronation or 
abduction deformities, there is unquestionably a deformity of 
the foot caused by the hallux valgus.  The January 2001 VA 
examiner noted a fixed valgus deformity of both feet.  As 
this condition is not being rated separately, the Board can 
properly consider this in its evaluation under Diagnostic 
Code 5276.  Based on such evidence, the Board finds that the 
criteria associated with severe pes planus are met.  
Accordingly, a 30 percent rating is warranted for the 
bilateral condition.  

The Board has also considered whether a higher 50 percent 
rating is warranted under Diagnostic Code 5276.  However, 
such a rating requires pronounced impairment with marked 
pronation, extreme tenderness of plantar surfaces, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, which conditions are not improved by orthopedic 
shoes or appliances.  

The evidence does not show impairment of either foot that 
more nearly approximates pronounced than severe.  In the most 
recent VA examination of the feet, the diagnosis was severe 
pes planus and hallux valgus.  Neither condition has been 
described as pronounced.  The evidence is not consistent with 
marked pronation.  The January 2001 examiner described 
functional pronation and supination.  The evidence is not 
consistent with a marked inward displacement or spasms of the 
tendo-Achillis on manipulation.  The July 2003 examiner 
described the Achilles tendons as midline.  The April 1998 VA 
examiner also described them as midline, shifted laterally, 
non-correctable, but painless.

The Board finds that the evidence is not consistent with 
extreme tenderness of plantar surfaces.  The Board notes that 
while a March 2001 podiatry consultant reported the veteran's 
complaint of extreme pain due to bunions, this is clearly a 
recitation of the veteran's statement.  The objective 
descriptions do not appear to support this.  The March 2001 
examiner in fact diagnosed severe hallux valgus, not extreme 
or pronounced.  This supports a rating at the 30 percent 
level.  A March 2001 therapy note shows only "slight" 
complaint of pain in both feet.  The July 2003 examiner 
described "markedly" tender calluses under the 1st and 2nd 
metatarsal heads.  While the term "markedly" is not defined 
in the rating schedule, it is certainly less than 
"extreme."  The January 2001 examiner simply noted pain 
over the bunion when the veteran walks and tenderness 
associated with the bunion and callosities, but did not 
describe their degree.  

The Board finds that even conceding the presence of some 
evidence that supports this criterion, the evidence overall 
is not consistent with the 50 percent level.  The Board notes 
the veteran is able to ambulate despite the pain.  The July 
2003 examiner reported that he could ambulate up to one-half 
block using either a walker or two canes to overcome the 
instability and pain.  Both the January 2001 and July 2003 VA 
examiners noted that the veteran had full range of ankle 
motions, and the January 2001 examiner described the 
veteran's posture on standing as fair.  

In consideration of the clinical findings and the veteran's 
account of his symptoms, the Board finds that the 30 percent 
level is more nearly approximated than the 50 percent level.  
The Board has specifically considered the veteran's complaint 
of pain in support of the 30 percent level, and there is no 
basis to award additional compensation due to pain, 
incoordination, weakness, or fatiguability associated with 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2005). 

In sum, the evidence supports the assignment of a 30 percent 
rating for bilateral pes planus with hallux valgus; however, 
a rating higher than 30 percent is not in order.

Forehead Scar

The veteran is currently assigned a 10 percent rating for 
disfigurement of the forehead under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Under that code, a 10 percent rating 
is assigned where there is one characteristic of 
disfigurement.  

The eight characteristics of disfigurement, for purposes of 
evaluation under Diagnostic code 7800 are:

1.	Scar five or more inches (13 or more cm.) in length.

2.	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.

3.	Surface contour of scar elevated or depressed on 
palpation.

4.	Scar adherent to underlying tissue.

5.	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).

6.	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).

7.	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).

8.	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Under Diagnostic Code 7800, a 30 percent rating requires 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or a paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; two or three characteristics 
of disfigurement.  

On examination in July 2003, the veteran's scar was described 
as linear, but the measurement was given as 5 cm by 7 cm.  
This appears to be inconsistent with a linear scar, and is 
also inconsistent with prior examinations.  The January 2001 
examiner described a scar measuring 5cm by 1/2 cm on the right 
side of the forehead.  The August 1997 examiner described a 
5cm scar, but did not provide the width. Photographs of the 
scar were included by the January 2001 examiner and have been 
reviewed.  They show a mostly linear scar above the right eye 
with a slightly wider area midway along its length.  The scar 
is primarily distinguishable from the surrounding skin by a 
slightly smoother skin texture.  It is clearly identifiable 
as a scar, but the outlines are not discernable and the color 
is virtually the same as the surrounding skin.  Based on the 
difficulty in determining the exact outline of the scar, the 
Board cannot definitively state that the July 2003 
measurement is incorrect, and accepts that measurement as 
accurate.  

The July 2003 examiner also described a noticeable bump on 
the right side of the forehead.  This bump was described as a 
second scar by the January 2001 examiner.  The January 2001 
examination included photographs which show a round bump in 
addition to the linear scar.  The bump is slightly raised and 
a noticeably darker color than the surrounding skin, but much 
smaller than the linear scar.  It appears to measure only a 
millimeter or two in either direction.  In any event, service 
connection is only in effect for the linear scar.  The July 
1994 rating decision that granted service connection 
described only a well-healed scar of the right forehead, 
which measured two inches in length.  The Board takes notice 
of the fact that two inches is the approximate equivalent of 
five centimeters.  Accordingly, the bump described by the 
July 2003 and January 2001 examiners will not be considered 
as part of the service-connected disability.

Upon review of the evidence, the Board finds that the scar 
does not more nearly approximate the criteria for a 30 
percent rating.  There are no tissue loss and no gross 
distortion or asymmetry of any facial feature.  The January 
2001 examiner found that there was no underlying tissue loss.  
Photographs of the scar do not indicate any gross 
disfigurement of facial features and none has been described.  
The January 2001 examiner specifically found that there were 
essentially no disfigurement and no limitation of function.

With respect to "characteristics of disfigurement," there 
appears to be only one.  By all accounts, the scar is at 
least one-quarter inch (0.6 cm.) wide at its widest part.  
However, as discussed above, it is not five or more inches in 
length; and it does not exceed six square inches for purposes 
of hypo-or hyper-pigmentation.  As found by the January 2001 
examiner, it is not adherent; and the skin texture is soft 
and not abnormal, indurated or inflexible.  As discussed 
above, there is no underlying tissue loss.  While the non-
service-connected bump was described as elevated, the 
service-connected linear scar has not been described as 
elevated or depressed, and it does not appear to be elevated 
or depressed in the photographs.  

Accordingly, the scar does not warrant a higher rating.  The 
Board has also considered whether a higher rating is 
warranted under the rating schedule in effect prior to August 
30, 2002.  Under that version of the rating schedule, a 10 
percent rating was for application where there was a 
moderately disfiguring scar.  A 30 percent rating required 
severe disfigurement, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  Here, 
there is simply no basis for a finding that the veteran's 
forehead scar is more than moderately disfiguring.  It does 
not result in deformity of any facial feature and, as 
described objectively and on lay observation by the Board, it 
is barely discernable.  Moreover, there is no marked 
discoloration or color contrast.  See note associated with 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

Also, under either version of the rating schedule, Diagnostic 
Code 7801 provides a 20 percent rating for scars with an area 
or areas exceeding 12 square inches.  Such is not shown here.  
Accordingly, a rating higher than 10 percent is not warranted 
under either version of the rating schedule.  

Finally, the Board notes that, although the June 2003 VA skin 
examiner stated in the examination report that photographs 
were taken in conjunction with the examination, those 
photographs could not be located in the claim files.  
However, the January 2001 photographs are of record and were 
reviewed.  Based on the medical findings and the veteran's 
statements, there is no basis to conclude that the scar has 
changed substantially over the period since the January 2001 
photographs were taken.  The Board does not believe that the 
absence of those photographs is prejudicial to the veteran or 
has in any way altered the outcome of the case.  

In conclusion, the disability does not warrant more than a 10 
percent rating under the former or current criteria.


ORDER

A 30 percent disability rating is granted for bilateral pes 
planus with hallux valgus.

A disability rating higher than 10 percent for a scar of the 
forehead is denied.


REMAND

As discussed above, the VCAA and the pertinent implementing 
regulation provide that VA must notify claimants of any 
information, and any medical or lay evidence necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Upon review of the record, the Board notes that, while the 
veteran was provided with notice of the evidence necessary to 
substantiate his increased rating and TDIU claims, he has 
never been informed of the evidence necessary to substantiate 
his claims of entitlement to service connection for residuals 
of a head injury, headaches and hypertension.  The letters 
sent to the veteran in February 2002 and March 2003 did not 
discuss these claims and did not describe the evidence 
necessary to establish entitlement to service connection.  

While adequate notice has been provided with respect to the 
TDIU claim, that issue is not ripe for Board adjudication at 
this time, as a grant of service connection for any of the 
remanded issues could affect the outcome of that issue.  
Accordingly, it is considered to be inextricably intertwined 
with the service connection claims and a decision on that 
issue is deferred pending the outcome of the Board's remand.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO or the Appeals Management 
Center (AMC) should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that is specifically tailored 
to his service connection claims.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


